Citation Nr: 0411500	
Decision Date: 05/03/04    Archive Date: 05/14/04

DOCKET NO.  03-21 486	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to an effective date earlier than August 31, 
1998, for the grant of entitlement to a total rating based on 
individual unemployability.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

Kristi Barlow, Counsel




INTRODUCTION

The veteran served on active duty from July 1973 to July 
1975.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a July 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, Puerto Rico, which effectuated the Board's grant of 
entitlement to a total rating based on individual 
unemployability and assigned an effective date of August 31, 
1998, thereto.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The veteran submitted a claim of entitlement to a total 
rating based on individual unemployability on May 26, 1998.

3.  The veteran submitted a formal application for a total 
rating based on individual unemployability on August 31, 
1998.

4.  The veteran has not worked since 1989.


CONCLUSION OF LAW

Criteria for the assignment of an effective date of May 26, 
1998, for the grant of entitlement to a total rating based on 
individual unemployability have been met.  38 U.S.C.A. 
§ 5110(a)(2002); 38 C.F.R. § 3.400 (2003).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VCAA

The Board notes at the outset of this decision that it has 
given consideration to the provisions of the Veterans Claims 
Assistance Act of 2000 (the VCAA), Pub. L. No. 106-475, 114 
Stat. 2096 (2000) (codified as amended at 38 U.S.C.A. § 5100 
to 5107 (West 2002)) which includes an enhanced duty on the 
part of VA to notify a claimant of the information and 
evidence necessary to substantiate a claim for VA benefits.  
It also redefines the obligations of VA with respect to its 
duty to assist a claimant in the development of a claim.  
Regulations implementing the VCAA have been enacted.  See 66 
Fed. Reg. 45,620 (August 29, 2001) (codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  Also see 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).

The Board has carefully considered the provisions of the 
VCAA, the implementing regulations, the United States Court 
of Appeals for the Federal Circuit's (Federal Circuit) 
decisions in Disabled  American Veterans v. Secretary of 
Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003) and 
Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, 345 F. 3d 1334 (Fed. Cir. 2003), which invalidated 
portions of the implementing regulations, the Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, Section 701, 117 
Stat. 2651 (Dec. 2003), and the United States Court of 
Appeals for Veteran's Claims (Court) decision in Pelegrini v. 
Principi, 17 Vet. App. 412 (2004), which addressed the timing 
and content of proper VCAA notice.  Following a complete 
review of the record evidence, the Board finds, for the 
reasons expressed immediately below, that the development of 
the claim here on appeal has proceeded in accordance with the 
law and regulations. 
 
VA has a duty under the VCAA to notify an appellant and his 
or her representative of any information and evidence needed 
to substantiate and complete a claim as well as to inform the 
appellant as to whose responsibility it is to obtain the 
needed information.  VA does not, however, have an obligation 
to provide additional notice of the information and evidence 
necessary to substantiate issues raised in a notice of 
disagreement if proper notice was given for the original 
issue decided by VA.  Specifically, as in this case, if VA 
properly advised the veteran of his rights and 
responsibilities under the VCAA with respect to the issue of 
entitlement to a total rating based on individual 
unemployability, it is not required to again give notice with 
respect to the issue of entitlement to an earlier effective 
date for the grant of a total rating raised in the notice of 
disagreement.  See VA General Counsel Opinion, VAOPGCPREC 8-
2003 (Dec. 22, 2003).   

The veteran was informed of the requirements of the VCAA 
specifically and in detail in a letter dated in December 2001 
with respect to his claims on appeal at that time for, among 
other things, entitlement to a total rating based on 
individual unemployability.  The Board finds that the 
information provided to the veteran specifically satisfied 
the requirements of 38 U.S.C.A. Section 5103 in that he was 
clearly notified of the evidence necessary to substantiate 
his claim and the responsibilities of VA and the veteran in 
obtaining evidence.  Thus, under these circumstances, the 
Board finds that the notification requirement of the VCAA has 
been satisfied.  

The VCAA provides that VA shall make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate his or her claim unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include making reasonable 
efforts to obtain relevant records that a claimant identifies 
and providing a medical examination or obtaining a medical 
opinion when such an examination or opinion is necessary to 
make a decision on the claim.  After reviewing the record, 
the Board finds that VA has complied with the VCAA's duty to 
assist by aiding the veteran in obtaining medical evidence 
and affording him physical examinations.  It appears that all 
known and available records relevant to the issue here on 
appeal have been obtained and are associated with the 
veteran's claims file, and the veteran does not appear to 
contend otherwise.  Furthermore, the veteran was given the 
opportunity to testify before an RO hearing officer and/or 
the Board, but declined to do so.  He has, however, actively 
participated in the development of his claim.  Thus, the 
Board finds that VA has done everything reasonably possible 
to notify and to assist the veteran and that no further 
action is necessary to meet the requirements of the VCAA and 
the applicable implementing regulations.  

II.  Effective Date

Except as otherwise provided, the effective date of an 
evaluation and award of pension, compensation, or dependency 
and indemnity compensation based on an original claim, a 
claim reopened after final disallowance, or a claim for 
increase will be the date of receipt of the claim or the 
date entitlement arose, whichever is the later.  See 
38 C.F.R. § 3.400.  With respect to claims for an increase 
in disability compensation, the earliest date as of which it 
is factually ascertainable that an increase in disability 
occurred may be assigned if the claim is received within one 
year from such date, otherwise the date of receipt of claim 
is assigned.  See 38 C.F.R. § 3.400(o)(2).

The veteran asserts that the effective date of his 
entitlement to a total disability rating based on individual 
unemployability should be November 1989, apparently because 
that is when he stopped working.  The RO assigned an 
effective date of August 31, 1998, as that is the date of 
receipt of the veteran's formal VA Form 21-8940, Veteran's 
Application for Increased Compensation Based on 
Unemployability.

The evidence of record shows that the veteran has made 
application for increased ratings for his back disability 
periodically since the original grant of compensation 
benefits in May 1976.  His claims have resulted in an 
increase in disability evaluation for his back disability to 
20 percent in a March 1991 rating decision, a denial of a 
rating higher than 20 percent by the Board in November 1993, 
and an increase in disability evaluation for the veteran's 
back disability to 40 percent in a July 1996 rating decision.  
It was not until May 26, 1998, that the veteran requested a 
100 percent rating based on individual unemployability.  The 
RO responded to that claim by requesting that the veteran 
complete a formal application, which the veteran did and 
submitted to the RO on August 31, 1998.

The medical evidence of record shows that the veteran was 
unemployable due to his back disability at the time he 
submitted his claim for a total rating in May 1998.  Medical 
evidence as early as 1990 suggests that the veteran was 
unable to work as a result of various disabilities.  As such, 
the latter of the two pertinent dates, i.e.:  the date 
entitlement arose and the date of receipt of claim, is the 
date of receipt of claim.  Although the RO elected to assign 
the date of receipt of the formal claim as the effective date 
for the grant of benefits, the appropriate date for 
assignment is the actual date that the veteran requested 
benefits which, in this case, is May 26, 1998.  

The veteran has pointed to the Board's July 2002 decision as 
proof that he has been entitled to a total rating since 1989 
because the Board included a finding that the veteran last 
worked in 1989.  As such, it is important to note that the 
finding in the previous Board decision that the veteran had 
not worked since 1989 has no bearing whatsoever on the 
assignment of the effective date for the grant of benefits as 
the veteran submitted his claim well over one year subsequent 
to the date he stopped working allegedly due to service-
connected disability.  Assuming that entitlement to a total 
rating arose in 1989, the veteran would not be entitled to an 
effective date in 1989 because his claim for a total rating 
was not submitted until 1998, nine years subsequent to the 
date it was allegedly factually ascertainable that there was 
an increase in disability.  As pointed out above, there have 
been numerous rating decisions during that time period, but 
the veteran elected to file his claim of entitlement to a 
total rating based on individual unemployability in May 1998.  
Accordingly, he is not entitled to an effective date earlier 
than the date of receipt of claim.  Consequently, the Board 
finds that the appropriate effective date for assignment for 
entitlement to a total rating based on individual 
unemployability is May 26, 1998, and the veteran's appeal is 
granted to that extent.


ORDER

An effective date of May 26, 1998, for the grant of 
entitlement to a total rating based on individual 
unemployability is granted, subject to the laws and 
regulations governing the award of monetary benefits.

	                        
____________________________________________
	MARJORIE A. AUER
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



